DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claim 1 is presented for examination. Claim 1 is rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Page 2, line 5 recites “Khandewal’s PhD thesis” and page 2, line 10 recites “some books like Walsh”, but these are not disclosed in a filed Information Disclosure Statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 9 recites “At this stage”, the inner case diameter”, but it is recommended that this phrase recites “the inner case diameter at step 2” to clarify the stage is actually the step performed, and it is the current step performed in the claim.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1, lines 13 - 14 recites “At this stage”, the outer case diameter”, but it is recommended that this phrase recites “the outer case diameter at step 3” to clarify the stage is actually the step performed, and it is step 3 that is being references, as “at this stage” could be interpreted as the same stage recited in Step 2 being performed in the claim.  Appropriate correction is required.

1 is objected to because of the following informalities: Claim 1, lines 31 - 32 recites “The pre-diffuser is to slow down partially the compressors discharged air flow before distributing it”. However, it is recommended to replace “it” with “the discharged air flow” to clarify that “it” is in reference to the discharged air flow. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1, line 42 recites “affecte” but it is recommended that the term recites “affect”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1, lines 41 - 42 recite “However, the longer dump gap also means the longer engine shaft, which may affecte negatively to an engine’s rotordynamic properties”. However, it is recommended that the phrase recites “However, the longer dump gap also means the longer engine shaft, which . Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Claim 1 recites limitations in the form of Steps (steps 1 - 8). However, based on the language of each claim limitation, it appears that there are multiple limitations packed into the steps. It is recommended the steps in the claims are shown in the format below:

Claim 1. The aerodynamic design method of the small size gas turbine central section comprising the 8 following stages: 
Step 1: checking to confirm if a compressor outlet air meets a demand specified by a central section; 
At this stage, the compressor's discharged air must meet the demand of direction and speed; 
In details, speed must be in a range of 0.2 M-0.4 M and a flow angle is recommended not having an inclination of more than 5 degrees in an axial direction; 
Step 2: estimating an inner casing diameter based on practical experience; 

Step 3: estimating an outer casing diameter; 
At this stage, the outer casing diameter is determined by adding the inner casing diameter and a reference area; 
The reference area is an annular cross-sectional area between the outer and the inner casing; 
It is estimated by information from an overall pressure loss (values from 5% to 7%), a pressure loss factor (values of 20 times to 30 times) and an air flow discharged after the compressor's information; 
Step 4: estimating a combustor dome height and a combustor length; 
Here the criteria of combustor loading justifies the choice of combustor dome height and combustor length; 
a combustor volume is quickly estimated by the product of combustor's cross-sectional area and the combustor length; 
Step 5: estimating a combustor inner and outer liner diameters; 
Here based on determined information from the inner casing diameter, the outer casing diameter, the combustor dome height and the combustor length, the combustor is positioned by satisfying both the following conditions: 
the ratio of combustor's cross-sectional area to the reference area and the ratio of an outer annulus area to an inner annulus area must be in ranges specified; 
Step 6: estimating an exit inner diameter and an exit outer diameter of a pre-diffuser; 
The pre-diffuser is to slow down partially the compressor's discharged air flow before distributing it into an inner annulus channel, an outer annulus channel and a dome flow; 
The pre-diffuser's exit inner and outer diameters are determined by the following two guidelines: area ratio of pre-diffuser's exit to its inlet ratio and a direction guided to the combustor's dome center;
Step 7: estimating a dump gap; 
The dump gap is calculated by the ratio to a last compressor stator's height (case by case analysis); 

However, the longer dump gap also means the longer engine shaft, which may affected negatively to an engine's rotordynamic properties; 
therefore, the reasonable ratio of dump gap to last stator's height will be chosen by balancing an aerodynamic factor and mechanical factors and it depends on specific cases; 
Step 8: verifying rotordynamic properties to determine if the shaft diameter assumption starting in the 2nd step is good enough; 
If not, initiating a new design loop by increasing the shaft diameter, hence the inner casing diameter. 
If engine's rotordynamic properties are satisfied all over operating RPMs, aerodynamic simulation will be conducted to check again if flow properties/flow distribution ratio obey design's ideas; 
If not, the design ratios mentioned above will be adjusted slightly until all will be fine.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process. In addition, page 2, lines 15 - 22 recite issues with the previous methods and the improvements the invention is looking to achieve, with regards to the sizing and space for the rotor-dynamic design, pre-diffuser and the ratio between the inner and outer annulus channel, along with page 5, lines 10 - 23, page 7, lines 18 - 28 through page 8, lines 1 - 6 reiterates the improvements of the invention, and the claim recites sufficient subject matter that reflects the improvement of the invention over the previous methods. If the claim is interpreted to recite a mental process and fails step 2A, there is sufficient subject matter in the claim to reflect the improvement in the specification, and would be eligible under 35 U.S.C. 101 according to the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Claim 1, line 11 recites “such as”, and it is unclear if bearings and lubrication systems as well as integration process are part of the claimed invention. See MPEP § 2173.05(d).
Suggested language: Amend out the phrase “such as” with the term “including”, to show that bearings, lubrication systems, and integration process are part of the claimed limitation.

Claim 1 recites the limitation "The aerodynamic design method" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the small size" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

1 recites the limitation "the 8 following stages" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the compressor’s discharged air" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the demand" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the criteria" in line 21. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the choice" in line 21. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the product" in line 23. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the following conditions" in line 27. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the ratio of combustor’s cross-sectional area" in lines 27 - 28. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the ratio of an outer annulus area" in lines 28 - 29. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the following two guidelines" in line 34. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the ratio to a last compressor" in lines 37 - 38. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "The longer dump gap" in lines 38 - 39. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation "the higher chance" in line 39. There is insufficient antecedent basis for this limitation in the claim.
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation “the reasonable ratio of dump gap” in line 43. There is insufficient antecedent basis for this limitation in the claim. 
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 recites the limitation “the shaft diameter assumption” in lines 46 - 47. There is insufficient antecedent basis for this limitation in the claim. 
Suggested language: Amend the claim by replacing “the” with “a”.

Claim 1 lines 8 - 9 recite “practical experience”, but it is unclear what is meant by “practical experience”. The claim does not provide a definition of what “practical experience” is in reference to, and based on the language of the claim, it is unclear what is meant by “practical experience”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to provide clarification to what “practical experience” refers to.

Claim 1 lines 8 - 9 recite “prior experience”, but it is unclear what is meant by “prior experience”. The claim does not provide a definition of what “prior experience” is in reference to, and based on the language of the claim, it is unclear what is meant by “prior experience”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to provide clarification to what “prior experience” refers to.

Claim 1, lines 17 - 18 and 38 recite phrases in parenthesis “(values from 5% to 7%)”, “(values of 20 times to 30 times)” and “(case by case analysis)” in the claimed limitations. However, it is unclear if these phrases are part of the claim or not. The phrases are unclear and renders the claim vague and indefinite.
	Suggested language: Remove the parenthesis to have the phrases a part of the claim.

Claim 1, line 22 is objected to because of the following informalities: Claim 1, line 22 recites “a combustor volume is quickly estimated’, but it is recommended that the phrase recites “a combustor volume is estimated”. Appropriate correction is required.

quickly” in claim 1, line 31 is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in the claim how much in terms of a value or standard or in this phrase, how fast in terms of processing or calculation time for the combustor volume to be estimate for the combustor volume to be considered “quickly estimated”. The phrase renders the claim vague and indefinite.
Suggested language: Amend the term “partially” from the claim.

Claim 1, lines 28 - 29 recite “the ratio of an outer annulus area to an inner annulus area must be in ranges specified”. However, it is unclear what “ranges specified” is in reference to. The ranges recited in the claim pertain to an overall pressure loss and pressure loss factor in step 3, but these do not appear to be associated with the inner or outer annulus area, nor associated with the ratio of the outer annulus area and inner annulus area. The phrase “ranges specified” is unclear, and renders the claim vague and indefinite.
Suggested language: Amend the claim to recite the actual ranges for the ratio of the outer annulus area and inner annulus area.

The term “partially” in claim 1, line 31 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in the claim how much in terms of a value or standard or threshold the discharged air flow needs to slow down for the discharged air flow from the compressor to be considered slowed down “partially. The phrase renders the claim vague and indefinite.
Suggested language: Amend the term “partially” from the claim.

The term “reasonable” in claim 1, line 43 is a relative term which renders the claim indefinite. The term “reasonable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is unclear in the claim how much in terms of a value or standard or threshold the ratio of dump gap to last stator’s height need to be for the ratio to be considered a “reasonable ratio” to be chosen. The phrase renders the claim vague and indefinite.
Suggested language: Amend the phrase “reasonable” from the claim.

Claim 1, lines 44 - 45 recite “it depends on specific cases”. However, it is unclear what is meant by “it”, as it is unclear if this refers to the balancing of the aerodynamic factor and mechanical factor, the ratio of dump gap to last stator’s height, or something else. The phrase is unclear, and renders the claim vague and indefinite.
	Suggested language: Amend the claim to replace “it” with the subject matter that “it” was being used for.

The phrase “good enough” in claim 1, line 47 is a relative term which renders the claim indefinite. The phrase “good enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in the claim how much in terms of a value or standard or threshold the shaft diameter assumption in the Step 2 needs to be for the shaft diameter assumption to be considered “good enough”. The phrase renders the claim vague and indefinite.
Suggested language: Amend the claim to replace “good enough” with the “predicted shaft diameter”, as referenced with regards to step 2.

	Claim 1, line 50 recites “RPMs”, but the claim does not provide the definition for the synonym “RPM” to clearly show what the phrase means. Without the definition of RPM in the claim, it is unclear what RPM refers to as it can be interpreted in different ways. The phrase is unclear and renders the claim vague and indefinite.
	Suggested language: With support in the disclosure, amend the claim to define “RPM”.

	Claim 1, lines 50 - 51 recite “aerodynamic simulation will be conducted to check again if flow properties/flow distribution ratio obey design’s ideas”, but it is unclear what is meant by “obey design’s ideas”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to provide clarification to “obey design’s ideas”, for example, to provide clarification to what is the “design’s ideas”, especially if the flow properties/flow distribution includes a value that is compared to a standard or a pre-determined value.

	Claim 1, lines 51 - 52 recites “the design ratios mentioned above”. However, it is unclear which ratios are being referenced, as the claim recites “the ratio of combustor’s cross-sectional area to the reference area”, “the ratio of an outer annulus area to an inner annulus area”, as well as “area ratio of pre-diffuser’s exit to its inlet ratio”. The phrase “design ratios mentioned above” is unclear and renders the claim vague and indefinite.
Suggested language: Amend the claim to clarify with ratios the phrase “the design ratios mentioned above” is in reference to.

The term “slightly” in claim 1, line 52 is a relative term which renders the claim indefinite. The term “until all will be fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in the claim how much in terms of a value or standard or threshold the design ratios need to be adjusted for the design ratios to be considered “adjusted slightly”. The phrase renders the claim vague and indefinite.
Suggested language: Amend the claim to remove “slightly” from “adjusted slightly”. 

The phrase “until all will be fine” in claim 1, line 52 is a relative term which renders the claim indefinite. The phrase “until all will be fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in the claim how much in terms of a value or standard or threshold the design ratios need to be adjusted for the design ratios to be considered “fine”. The phrase renders the claim vague and indefinite.
Suggested language: Page 8, lines 25 - 29 through page 9, lines 1 - 3 recites “Parametric analysis is also necessarily conducted to see the effect of shaft diameter increment to engine overall size which is essentially the .        

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of Nada (EP2733315 A2) discloses a cross-section of a gas turbine with high pressure air from a compressor, with Epstein (“Millimeter-Scale, Micro-Electro-Mechanical Systems Gas Turbine Engines”) discloses the pressure ratio of a compressor, as well as compressor aerodynamic design, along with computational fluid dynamics (CFD) simulation, Griffiths (“Measurements of the Flow Field in a Modern Gas Turbine Combustor”) discloses designing and manufacturing a facility to produce an accurate simulation of a flow field within a gas turbine combustor and simulating the flow field from a pre-diffuser inlet to the exit of a combustor, inner and outer annulus, static pressure distribution, a maximum inlet Mach number of 0.15 (velocity of 51 m/s) from the facility and an inlet Mach number of 0.12 with a tolerance of (0.4%).
However, none of the references taken either alone or in combination with the prior art of record discloses:
“Step 1: checking to confirm if a compressor outlet air meets a demand specified by a central section; At this stage, the compressor's discharged air must meet the demand of direction and speed; In details, speed must be in a range of 0.2 M-0.4 M and a flow angle is recommended not having an inclination of more than 5 degrees in an axial direction; 
Step 5: estimating a combustor inner and outer liner diameters; Here based on determined information from the inner casing diameter, the outer casing diameter, the combustor dome height and the combustor length, the combustor is positioned by satisfying both the following conditions: the ratio of combustor's cross-sectional 
Step 7: estimating a dump gap; The dump gap is calculated by the ratio to a last compressor stator's height (case by case analysis); The longer dump gap, the higher chance the discharged air flow is distributed properly into the outer annulus channel, the inner annulus channel and the dome surface; However, the longer dump gap also means the longer engine shaft, which may affected negatively to an engine's rotordynamic properties; therefore, the reasonable ratio of dump gap to last stator's height will be chosen by balancing an aerodynamic factor and mechanical factors and it depends on specific cases”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 8, 2022